


110 HRES 628 IH: Expressing the sense of the House of

U.S. House of Representatives
2007-08-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 628
		IN THE HOUSE OF REPRESENTATIVES
		
			August 4, 2007
			Ms. Waters submitted
			 the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the President should take immediate action to boycott the
		  Summer Olympic Games of 2008 in Beijing, China.
	
	
		Whereas the Government of Sudan has been carrying out a
			 campaign of genocide against the people of the Darfur region of Sudan since
			 2003;
		Whereas more than 400,000 people have been killed and more
			 than 2,500,000 people have been displaced in Darfur as a result of this ongoing
			 genocide;
		Whereas on September 21, 2004, President George W. Bush
			 stated that the world is witnessing terrible suffering and horrible crimes in
			 the Darfur region of Sudan, crimes the Government of the United States has
			 concluded are genocide;
		Whereas on May 29, 2007, President George W. Bush affirmed
			 that the Government of Sudan is complicit in the bombing, murder, and rape of
			 innocent civilians in Darfur and again declared that these actions rightfully
			 constitute genocide;
		Whereas the Government of the People’s Republic of China
			 has long-standing economic and military ties with Sudan and continues to
			 strengthen these ties in spite of the on-going genocide in Darfur, as evidenced
			 by the following actions:
			(1)China reportedly
			 purchases as much as 70 percent of Sudan's oil;
			(2)China currently
			 has at least $3,000,000,000 invested in the Sudanese energy sector, for a total
			 of $10,000,000,000 since the 1990s;
			(3)Sudan’s Joint
			 Chief of Staff, Haj Ahmed El Gaili, recently visited Beijing for discussions
			 with Chinese Defense Minister Cao Gang Chuan and other military officials as
			 part of an eight-day tour of China; Cao pledged closer military relations with
			 Sudan, saying that China was willing to further develop cooperation
			 between the two militaries in every sphere;
			(4)China has
			 reportedly cancelled approximately $100 million in debt owed by the Sudanese
			 Government;
			(5)China is building
			 infrastructure in Sudan and provided funds for a presidential palace in Sudan
			 at a reported cost of approximately $20,000,000; and
			(6)Data provided by
			 the Government of Sudan to the United Nations for 2005 states that Sudan
			 imported at least $24,000,000 in arms and ammunition from the People’s Republic
			 of China, as well as nearly $57,000,000 in parts and aircraft equipment, and
			 $2,000,000 in helicopter and airplane parts from China, making China the
			 largest provider of military arms and equipment to Sudan, even as Sudan has
			 defended its right to transfer and use such military arms and equipment in
			 Darfur for military operations;
			Whereas China has a unique ability to positively influence
			 the Government of Sudan to abandon its genocidal policies;
		Whereas the President’s Special Envoy to Sudan, Andrew S.
			 Natsios, said in testimony on April 11, 2007, that China’s substantial
			 economic investment in Sudan gives it considerable potential leverage, and we
			 have made clear to Beijing that the international community will expect China
			 to be part of the solution;
		Whereas the House of Representatives adopted House
			 Resolution 422, on June 5, 2007, by a unanimous vote of 410–0, which calls upon
			 the Government of the People’s Republic of China to—
			(1)acknowledge
			 publicly and condemn the atrocities taking place in Darfur;
			(2)cease all military
			 arms, ammunition, and related military equipment sales to the Government of
			 Sudan; and
			(3)take steps to
			 immediately suspend economic cooperation with the Government of Sudan and
			 investment in Sudan until and unless the Government of Sudan—
				(A)stops its attacks
			 on civilians;
				(B)complies with all
			 United Nations Security Council resolutions related to Darfur; and
				(C)engages in good
			 faith negotiations with Darfur rebel groups to achieve a sustainable negotiated
			 peace agreement;
				Whereas China is preparing to host the Summer Olympic
			 Games of 2008, the most honorable, venerated, and prestigious international
			 sporting event, and China has selected One World, One Dream as a
			 slogan for those games;
		Whereas China should act consistently with the Olympic
			 standard of preserving human dignity in Darfur, Sudan, and around the
			 world;
		Whereas China has thus far failed or refused to use its
			 full influence to stop the genocide in Darfur; and
		Whereas the spirit of the Olympics, which is to bring
			 together nations and people from all over the world in peace, is incompatible
			 with any actions directly or indirectly supporting acts of genocide: Now,
			 therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)the President
			 should take immediate action to boycott the Summer Olympic Games of 2008 in
			 Beijing, China; and
			(2)if
			 the President takes such action to boycott the Summer Olympic Games of 2008 in
			 Beijing, China, then the President should take action to resume participation
			 in the Summer Olympic Games of 2008 in Beijing, China, if—
				(A)the Government of
			 the People’s Republic of China—
					(i)has
			 acknowledged publicly and condemned the atrocities taking place in Darfur;
					(ii)has
			 ceased all military arms, ammunition, and related military equipment sales to
			 the Government of Sudan; and
					(iii)has taken steps
			 to suspend economic cooperation with the Government of Sudan and investment in
			 Sudan; or
					(B)the Government of
			 Sudan—
					(i)has
			 stopped its attacks on civilians;
					(ii)is
			 complying with all United Nations Security Council resolutions related to
			 Darfur; and
					(iii)is
			 engaging in good-faith negotiations with Darfur rebel groups to achieve a
			 sustainable negotiated peace agreement.
					
